Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the applicant claims on line 2 “an interdental brush comprising a working part and a connector”, however, the applicant further claims on lines 11-12 “wherein the interdental brush comprises a working part… and a connector”. It is unclear from the claim limitations if the second citation of the working part and connector are the same or different from the working part and connecter previously claimed.  For examination purposes, the limitations are being interpreted as being the same, however, the applicant should amend the claim to clarify.
Further with respect to claim 1, the applicant claims “a working part with fiber or a protrusion” and further claims “the protrusion is made of elastic polymer material”.  It is noted the limitation of the protrusion being an elastic polymer material is unclear with respect to the limitation of the working part being a fiber. For examination purposes, the 
With respect to claim 2, the limitation “is made of elastic material” is unclear with respect to the limitation of claim 1 “the protrusion is made of elastic polymer material, and the connector and the protrusion are formed into a whole”. It is unclear if the elastic material is the same or different than the elastic polymer material of claim 1. For examination purposes, the limitation is being interpreted as a different portion of the brush is made from an elastic material, however, the applicant should amend the claims to clarify. 
The limitation of claim 4 is unclear with respect to the limitation of claim 1 including “a working part with fiber or a protrusion” and further claims “the protrusion is made of elastic polymer material”.   It is unclear if the protrusion of claim 4 is in addition to or the same as the protrusion of claim 1. For examination purposes, it is being interpreted as the same, however, the applicant should amend the claim to clarify.  
Claim 10 recites the limitation "the light source system" in lines 1 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the electrical system" in lines 2 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the power system" in lines 2-3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the lighting switch" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the light source system" in lines 1, 4, and 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the guide head made of optical transmission material" in line 3
Claim 12 recites the limitation "the power system" in lines 5 and 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the electrical system" in lines 5 and 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the lighting switch" in lines 5-6 and 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nejat (2009/0029323).
Nejat teaches an interdental brush device 100, comprising an interdental brush (including the brush end 150 and shaft 152) comprising a working part 150 and a connector (par. 33, “the bottom of the shaft 152 is connected to the bottom of coil 160. In other embodiments, the bottom of the shaft 152 is connected to a circular plate having a diameter larger than the diameter of coil 160”, the connecter being the end of 
Nejat further teaches with respect to claim 2, wherein the interdental brush is a linear-type interdental brush and is made of elastic material, wherein the linear type interdental brush is elastically deformed while installed in the bended tube and wherein, after the working part of the linear type interdental brush extends form the bended tube, the working part of the interdental brush regains a linear shape (see pars. 33-34, “Shaft 152 is formed of flexible material that returns to its original shape after being deformed”, figs. 1-3 which show the brush extending linearly when extended from the curved tube).
Nejat further teaches with respect to claim 4, wherein the protrusion is a vane type protrusion (see figs. 1-3, see 112 rejection above regarding the protrusion and how it is being interpreted).
Nejat further teaches with respect to claim 5, wherein the sliding block is configured to be pushed and pulled to drive the interdental brush to perform a reciprocating movement in the bended tube, so as to make the working part of the interdental brush .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nejat (2009/0029323) as applied to claim 1 above, and further in view of Boland et al. (6,102,700).
Nejat teaches the invention as substantially claimed and discussed above, however, does not specifically teach wherein the interdental brush further comprising a smooth guide head, and the smooth guide head is disposed at a front end of the working part of the interdental brush and wherein a mode of connection between the connector of the interdental brush and the interdental brush connecting mechanism of the sliding mechanism is a concave-convex-fit connection mode, or a threaded connection mode, or an interference-fit connection mode.
Boland teaches an interdental brush device wherein with respect to claim 3, wherein the interdental brush 32 further comprising a smooth guide head 128 for facilitating insertion into the interdental spaces, and the smooth guide head is disposed at a front end of the working part of the interdental brush (see fig. 2, such that end 128 is the front end, col. 7, ll. 60-64) with respect to claim 6, an interdental device wherein a .  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nejat (2009/0029323) as applied to claim 1 above, and further in view of Ritter (2,765,799).
Nejat teaches the invention as substantially claimed and discussed above including a driving spring 160 that can push the sliding mechanism to move backwards, wherein one end of the driving spring is connected to the sliding mechanism and the other end connected to the housing (see figs. 2-3, par. 37 “The top of coil 160 fits into the underside of neck 110), however, does not specifically teach the driving spring drives the sliding mechanism to move forward.
Ritter teaches an interdental device wherein the driving spring drives sliding mechanism 28 forward, wherein the driving spring is connected to the housing (at point In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)). Such that it is noted the direction of the driving spring is reversed.  

Claims 8-10, and 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nejat (2009/0029323) as applied to claim 1 above, and further in view of Kawamura (2001/0012605).
Nejat teaches the invention as substantially claimed and discussed above, however, does not specifically teach wherein the delivery component further comprises a lighting system, wherein the lighting system comprises a light source system, a lighting switch, an electrical system, and a power system, wherein the light source system is disposed on the guide head at the front end of the delivery component, the electrical system and the power system are installed in the housing, the lighting switch is disposed on the housing, and the light source system, the power system, and the lighting switch are connected together by using the electrical system, wherein the lighting system includes an LED light source, wherein the delivery component further comprises an observation system, wherein the observation system is a mirror, and the mirror is disposed on the guide head at the front end of the delivery component, wherein the observation system is a camera system, wherein the camera 
Kawamura an interdental device, see fig. 5, (such that the fluid is for jetting on the teeth and gums, which would include the space between the teeth) comprising with respect to claim 8, the delivery component further comprises a lighting system (the lighting system including the LED 11 and the power source, pars. 40-41, the switches and circuits to control the LED and camera, more detail provided below) for observing the oral cavity (par. 89), with respect to claim 9, wherein the lighting system comprises a light source system 11, a lighting switch 24 (par. 41 which teaches the switch for controlling the operation of the video scope and jetting the liquid, the video scope when activated, the LED is activated in order to illuminate the object, par. 43 further par. 74 which teaches embodiment of fig. 5 has the same imaging elements as discussed in detail with respect to the embodiment of figure 1), an electrical system (pars. 40, 42-43 “electric wire for supplying power supply to the grip portion 5 and the video scope and transmitting a single from the video scope to the main body”, “image transmission circuit”, “driving circuit”), and a power system (pars. 40 “electric wire for supplying power supply to the grip portion, par. 41 “In the grip portion 5, there are incorporated: a power . 

Claims 8-9, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nejat (2009/0029323) as applied to claim 1 above, and further in view of Alexander et al. (2009/0148808).
Nejat teaches the invention as substantially claimed and discussed above, however, does not specifically teach wherein the delivery component further comprises a lighting system, wherein the lighting system comprises a light source system, a lighting switch, an electrical system, and a power system, wherein the guide head is made of optical transmission material such that light emitted from the lighting system is transmitted to the end of the guide head, and wherein the light source system is installed at a back end of the guide head in the middle of the delivery component, and by using an optical transmission function of the guide head made of optical transmission material, lighting emitted from the light source system is transmitted to the guide head to play a role of lighting; and the electrical system and the power system are installed in the housing, the lighting switch is disposed on the housing, and the light source system, the power system, and the lighting switch are connected together by using the electrical system.
Alexander teaches an interdental brush device (see figs. 4b-4d), wherein with respect to claim 8, the delivery component further comprises a lighting system (elements 429, 417, 416, 418, 415) for illuminating the oral cavity and killing bacteria (see abstract),with respect to claim 9, wherein the lighting system comprises a light source system 416, a lighting switch 429, an electrical system (see figs. 4b, 4d, such that the electrical system is the control circuit 417 and the wires connecting the battery and switch to the control circuit to control the light element 416, par. 37), and a power system 418, with respect to claim 11, wherein the guide head 414 is made of optical transmission material such that light emitted from the lighting system is transmitted to the end of the guide head (the guide head 414 includes the light guide 415, par. 37), and with respect to claim 12, wherein the light source system is installed at a back end of the guide head in the middle of the delivery component (see fig. 4b, 4d, such that the light source 416 is at the back end of the head 414, such that the end with the brush is the front end, and in the middle of the entire delivery component) and by using an optical transmission function of the guide head made of optical transmission material, lighting emitted from the light source system is transmitted to the guide head to play a role of lighting (see fig. 4b, 4d, par. 37); and the electrical system and the power system are installed in the housing 413 (see figs. 4b, 4d, such that all the components 418, 429, 417 and associated wires are all within the housing 413), the lighting switch is disposed on the housing, and the light source system, the power system, and the lighting switch are connected together by using the electrical system (see fig. 4b, 4d, par. 37, the switch activates the light with is powered by the battery and controlled by the circuit and they are all connected by wires). It would have .  

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nejat (2009/0029323) as applied to claim 1 above, and further in view of Hadary (4,033,007).
Nejat teaches the invention as substantially claimed and discussed above, however, does not specifically teach a storage compartment that can store the interdental brush or a toothbrush or a tooth paste is disposed on a tail of the delivery compartment and the toothbrush stored in the storage compartment.
Hadary teaches an interdental device comprising a storage compartment 17 configured to store an interdental brush P disposed on a tail 22 of the delivery compartment 13 (see fig. 2). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Nejat with the storage compartment configured to store the interdental brush on a tail of the delivery component as taught Hadary in order to provide the user with different tools or replacement tools needed to clean the teeth in one single instrument for easy use.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-5, 7-9, 11, 13-14, 16-17, 19, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-10, and 12 of U.S. Patent No. 10,646,314. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are in general more broad and can be anticipated by the claims of ‘314 as discussed in detail below.
With respect to claim 1, ‘314 teaches an interdental brush device, comprising: an interdental brush comprising a working part and a connector;  a delivery component comprising: a guide head disposed on a front end of the delivery component and comprising a bended tube, wherein an outlet of the bended tube is disposed at an end of the guide head, a sliding mechanism comprising a sliding block and an interdental brush connecting mechanism, wherein the interdental brush connecting mechanism is disposed on a first end of the sliding block, and a housing (see lines 1-13 of claim 1 of ‘314);  and wherein the interdental brush comprises a working part with fiber or a protrusion and a connector (see lines 2-3 of claim 1 of ‘314, claim 4 of ‘314 regarding the protrusion or fibrous protrusion), wherein the working part is disposed at a front end of the connector (see lines 34-46 of claim 1 of ‘314 regarding the arrangement of the working end and sliding mechanism which is connected to the brush connecting mechanism, the arranged requires the working part being disposed in front of the connector);  wherein the interdental brush is positioned within the bended tube (see lines 34-36 of claim 1 of ‘314), and the connector of the interdental brush is detachably 
 ‘314 further teaches with respect to claim 2, wherein the interdental brush is a linear-type interdental brush and is made of elastic material; wherein the linear-type interdental brush is elastically deformed while installed in the bended tube and wherein, after the working part of the linear-type interdental brush extends from the bended tube, the working part of the interdental brush regains a linear shape (see claim 2 of ‘314). 
 ‘314 further teaches with respect to claim 3 wherein the interdental brush further comprises a smooth guide head, and the smooth guide head is disposed at a front end of the working part of the interdental brush (see claim 3 of ‘314). 
 ‘314 further teaches with respect to claim 4, wherein the working part comprises a protrusion, and wherein a structure of the protrusion is selected from a group consisting of: a protrusion formed by a thread structure, a vane-type protrusion, and a fibrous protrusion (see claim 4 of ‘314). 
 ‘314 further teaches with respect to claim 5, wherein the sliding block is configured to be pushed and pulled to drive the interdental brush to perform a reciprocating movement in the bended tube, so as to make the working part of the interdental brush extend from or withdraw to the outlet of the bended tube at the end of the guide head (see claim 5 of ‘314). 
 ‘314 further teaches with respect to claim 7, wherein the sliding mechanism further comprises a driving spring that can push the sliding mechanism to move forward, wherein one end of the driving spring is connected to the sliding mechanism and the other end is connected to the housing (see lines 14-18 of claim 1 of ‘314). 
 ‘314 further teaches with respect to claim 8, wherein the delivery component further comprises a lighting system (see claim 7 of ‘314). 
 ‘314 further teaches with respect to claim 9, wherein the lighting system comprises a light source system, a lighting switch, an electrical system, and a power system (see claim 9 and lines 32-33 of claim 1 of ‘314). 
 ‘314 further teaches with respect to claim 11, wherein the guide head is made of optical transmission material such that light emitted from the lighting system is transmitted to the end of the guide head (see claim 8 of ‘314). 
 ‘314 further teaches with respect to claim 13 the lighting system (see claim 9), however, does not specifically teach, wherein the lighting system includes an LED light source, however, it is noted that the use of an LED for an illumination source would have been an obvious design choice as LED’s are known for being widely used and a common light source. 
 ‘314 further teaches with respect to claim 14, wherein the delivery component further comprises an observation system (see lines 19-22 of claim 1 of ‘314 regarding the camera system, which is an observation system). 
 ‘314 further teaches with respect to claim 16, wherein the observation system is a camera system (see lines 19-22 of claim 1 of ‘314 regarding the camera system, which is an observation system). 
‘314 further teaches with respect to claim 17, wherein the camera system comprises a camera, a data processing, an outputting system, an electrical system, and a power system (see lines 19-22, lines 31-33 of claim 1 of ‘314 regarding the camera system). It is noted it would have been obvious to one having ordinary skill in the art that the camera system would have a power system and an outputting system in order to the camera and be able to view the images captured by the camera system). 
 ‘314 further teaches with respect to claim 19, wherein the camera is disposed on the guide head at the front end of the delivery component (see lines 23-25 of claim 1 of ‘314). 
 ‘314 further teaches with respect to claim 21, further comprising a light source system for providing lighting disposed surround the camera (see lines 19-22 of claim 1 and claim 7 such that the applicant claims the combination of the camera system and lighting system). With respect to the limitation “for providing lighting disposed surround the camera, it would have been obvious to one having ordinary in the art to provide the lighting around the camera in order to illuminate the oral cavity to obtain a usable image.  
 ‘314 further teaches with respect to claim 22, wherein a storage compartment that can store the interdental brush, or a toothbrush, or a tooth paste is disposed on a tail of the delivery component (see claim 10 of ‘314). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        3/4/2021